Per Curiam:
In this case Mr. Chief Justice Shackle-ford, the Honorable John W. Malone, Circuit Judge, sitting in the place of Mr. Justice Cockrell,disqualified, and Mr. Justice Whitfield are of the opinion that the decree should be reversed, while Mr. Justice Taylor, Mr. Justice Hockior and Mr. Justice Parkhill are of the opinion that the decree should be affirmed. Under these *595circumstances, upon the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rept. 51; Commercial Bank v. Towers, 48 Fla. 250, 37 South. Rept. 742; Holton v. Patterson, 49 Fla. 178, 38 South. Rep. 352, and Mugge v. Tate, Jones & Co., 51 Fla. 255, 41 South. Rep. 603, an order will be entered affirming the decree. It is so ordered.